** SCHOOL BOARD — ELECTION — CANDIDATES — WARDS ** (1) WHETHER CANDIDATES ARE ELECTED (FOR SCHOOL BOARD, BOARD OF EDUCATION) ARE ELECTED BY WARDS OR AT LARGE (CITY CHARTER OF CHANDLER, OK)? (2) IF CANDIDATES ARE ELECTED AT LARGE DOES THE OUTLYING DISTRICT VOTE ON SAID CANDIDATES? MEMBERS OF THE BOARD OF EDUCATION OF INDEPENDENT SCHOOL DISTRICT NO. 1 OF LINCOLN COUNTY, IN WHICH CHANDLER IS LOCATED, SHOULD NOMINATED AND ELECTED BY THE QUALIFIED ELECTORS OF THE RESPECTIVE WARDS AND OUTLYING TERRITORY, AND DOES NOT BY THE VOTERS OF THE DISTRICT AT LARGE.  IF THE CANDIDATE FOR MEMBER OF THE SCHOOL BOARD FROM WARD 2 IS UNOPPOSED, IT WILL NOT BE NECESSARY TO PLACE HIS NAME ON THE GENERAL ELECTION BALLOT, AND THAT COUNTY ELECTION BOARD SHOULD ISSUE TO HIM A CERTIFICATE OF ELECTION WITHIN TEN DAYS AFTER THE GENERAL ELECTION.  CITE: 11 Ohio St. 37 [11-37], 70 Ohio St. 186 [70-186] (RICHARD M. HUFF)